DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov [US 2019/0227718] in view of Frame et al. [US 2011/0246716].
Claim 1 is rejected over Frolikov and Frame. 
Frolikov teaches “A data storage device, comprising: a non-volatile memory; and” as “A computer having a plurality of accounts and a storage device having a host interface, a controller, non-volatile storage media” [Abstract]
“a controller, coupled to the non-volatile memory and configured to control the non-volatile memory, wherein:” as [Fig. 1, elements 107 and 109] (Fig 1. shows a controller coupled with the non-volatile memory)
“the controller establishes a first namespace set by allocating the non-volatile memory in units of a first storage unit, and establishes a second namespace set by allocating the non-volatile memory in units of a second storage unit;” as “the request to allocate the namespace (111) can be made using a protocol that is in accordance with Non-Volatile Memory Host Controller Interface Specification (NVMHCI) or NVMe.” [¶0145 and Fig. 3] (Fig 3. shows allocation of multiple namespaces)
Frolikov does not explicitly teach the first storage unit is bigger than or equal to the second storage unit, and the first storage unit has better input and output isolation than the second storage unit; and
the first namespace set is in a first tier in a hierarchical storage architecture, and the second namespace set is in a second tier in the hierarchical storage architecture.
However, Frame teaches “the first storage unit is bigger than or equal to the second storage unit, and the first storage unit has better input and output isolation than the second storage unit; and” as “An HDD storage device 320 may be achieve better performance at sequential operations than an SSD storage device 310 and may have a much bigger storage capacity than an SSD storage device 310 of similar cost. ” [¶0049]
“the first namespace set is in a first tier in a hierarchical storage architecture, and the second namespace set is in a second tier in the hierarchical storage architecture.” as “ The concatenation module concatenates a first Redundant Array of Independent Disks ("RAID") with a second RAID into a top-level RAID. ” [Abstract] (RAID is tiered memory structure)
Frolikov and Frame are analogous arts because they teach storage system and memory hierarchy management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Frolikov and Frame before him/her, to modify the teachings of Frolikov to include the teachings of Frame with the motivation of due to the cost associated with implementing an entire RAID with SSD storage devices, some storage solutions utilize a mixture of storage devices of more than one type. [Frame, ¶0004]
Claim 12 recites same set of limitations of claim 1 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 1.
Claim(s) 2-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov [US 2019/0227718] in view of Frame et al. [US 2011/0246716] and in further view of Subbarao et al. [US 2021/0191850].
Claim 2 is rejected over Frolikov, Frame and Subbarao. 
The combination of Frolikov and Frame does not explicitly teach the controller establishes a third namespace set by allocating the non-volatile memory in units of the first storage unit to without overlapping the first namespace set;
the controller establishes the second namespace set within the first namespace set; and
within the first namespace set, the controller establishes a fourth namespace set by allocating the non-volatile memory in units of the second storage unit without overlapping the second namespace set.
However, Subbarao teaches “the controller establishes a third namespace set by allocating the non-volatile memory in units of the first storage unit to without overlapping the first namespace set;” as “In some instances, multiple namespaces can be allocated on separate, non-overlapping portions of the media storage capacity of the memory sub-system 110.” [¶0046]
“the controller establishes the second namespace set within the first namespace set; and” as “When a zone (e.g., 211) in the namespace 201 is configured, it is possible to predetermine the media layout for the zone (e.g., 211) (e.g., for simplicity). ” [¶0048]
“within the first namespace set, the controller establishes a fourth namespace set by allocating the non-volatile memory in units of the second storage unit without overlapping the second namespace set.” as “ In some instances, multiple namespaces can be allocated on separate, non-overlapping portions of the media storage capacity of the memory sub-system 110.” [¶0046]
Frolikov, Frame and Subbarao are analogous arts because they teach storage system and memory hierarchy management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Frolikov, Frame and Subbarao before him/her, to modify the teachings of combination of Frolikov and Frame to include the teachings of Subbarao with the motivation of significant mapping overhead reduction from a GB per TB of memory to about 100 KB per TB, resulting in significant cost savings in memory usage for logical-to-physical address mapping. [Subbarao, ¶0020]
Claim 3 is rejected over Frolikov, Frame and Subbarao. 
Frolikov teaches “the controller permits a first application program run for the first namespace set to access the second namespace set and the fourth namespace set;” as “In FIG. 21, a key bank (423) has a set of key registers (431, . . . , 433). Each of the registers (431, . . . , 433) is fixedly associated with only one namespace (e.g., 221, 223) and can be used only for data access made in the associated namespace (e.g., 221, 223). ” [¶0227]
“the controller forbids the first application program to access the third namespace set.” as “Access to computation resources, including data storage resources, is typically restricted via accounts.” [¶0264]
Claim 4 is rejected over Frolikov, Frame and Subbarao. 
Frolikov teaches “the controller forbids a second application program run for the second namespace set to access the fourth namespace set.” as “Access to computation resources, including data storage resources, is typically restricted via accounts.” [¶0264]
Claim 5 is rejected over Frolikov, Frame and Subbarao. 
Frolikov teaches “the controller further establishes a fifth namespace set and a sixth namespace set within the second namespace set by allocating the non-volatile memory in units of the second storage unit, wherein the fifth namespace set and the sixth namespace set are in a third tier in the hierarchical storage architecture; and” as “ FIG. 2 illustrates an example of allocating multiple namespaces directly according to the requested sizes of the namespaces.” [¶0058]
The combination of Frolikov and Frame does not explicitly teach the fifth namespace set does not overlap the sixth namespace set.
However, Subbarao teaches “the fifth namespace set does not overlap the sixth namespace set.” as “In some instances, multiple namespaces can be allocated on separate, non-overlapping portions of the media storage capacity of the memory sub-system 110.” [¶0046]
Claim 6 is rejected over Frolikov, Frame and Subbarao. 
Frolikov teaches “the controller permits the second application program to access the fifth namespace set and the sixth namespace set.” as “In FIG. 21, a key bank (423) has a set of key registers (431, . . . , 433). Each of the registers (431, . . . , 433) is fixedly associated with only one namespace (e.g., 221, 223) and can be used only for data access made in the associated namespace (e.g., 221, 223). ” [¶0227]
Claim 13 recites same set of limitations of claim 2 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 2.
Claim 14 recites same set of limitations of claim 3 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 3.
Claim 15 recites same set of limitations of claim 4 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 4.
Claim 16 recites same set of limitations of claim 5 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 5.
Claim 17 recites same set of limitations of claim 6 on a method claim and is rejected over Frolikov and Frame under the same rationale of rejection of claim 6.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites the following allowable subject matter “storage areas accessed through the same channel but enabled by the different chip-enable signals are distinguished from each other by logical unit numbers;” The prior arts on record do not appear to teach or fairly suggest this limitation. Therefore, claim 7 and its dependent claims 8-11 are considered allowable. 
Similarly claim 18 recites “storage areas accessed through the same channel but enabled by the different chip-enable signals are distinguished from each other by logical unit numbers;” The prior arts on record do not appear to teach or fairly suggest this limitation. Therefore, claim 18 and its dependent claims 19-22 are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132